Craig, J:— Motion is made in this case by appellant to withdraw, the injunction bond which was filed. It has not been the practice of this court to allow papers filed to be withdrawn, but in this ease the controversy between the parties has been settled, and there is a stipulation which is signed by both parties that the appellant may have leave to withdraw this original injunction bond. We cannot see that it will work any damage to any one. The case has been settled. We will allow it to be withdrawn upon leaving a copy on the files.